                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

J&J SPORTS PRODUCTIONS, INC.,

     Plaintiff,

      v.                                                    Case No. 18-CV-470

THREE BLONDES, INC.
d/b/a Mavericks,
CAROL PETERSON,
individually and as an owner of
THREE BLONDES, INC., and
TODD PETERSON,
individually and as an owner of
THREE BLONDES, INC.,

       Defendants.


                  DECISION AND ORDER FOLLOWING COURT TRIAL

        This action arises under the Communications Act of 1934, as amended, 47 U.S.C. §

605, et seq. 1 J&J Sports Productions Inc. was granted the exclusive nationwide television

distribution rights to “Fight of the Century” Floyd Mayweather, Jr. v. Manny Pacquiao

Championship Fight Program on May 2, 2015. Defendants admit that they displayed the

program at their establishment without paying the commercial rate to J&J Sports, in willful

violation of 47 U.S.C. § 605. The sole dispute is the amount of damages due to J&J Sports.

                                        FINDINGS OF FACT

        The facts of the case are simple and uncontested; the only dispute is over damages. 2

On March 11, 2019, a court trial was held wherein Christann Spannraft, a private investigator,


1
 J&J Sports has abandoned its claim under 47 U.S.C. § 553.
2
 According to the Joint Pretrial Report, J&J Sports sent out interrogatories and requests to admit to the
defendants on April 20, 2018. (Docket # 25 at 1.) Pursuant to Federal Rule of Civil Procedure 36(a)(3), the
Defendants had thirty days after being served to respond to the requests for admission; otherwise the requests
and Thomas P. Riley, corporate counsel for J&J Sports, testified. Spannraft’s affidavit was

entered into evidence, along with photographs and video taken by Spannraft. (Exs. 1–3.)

Pursuant to Federal Rule of Civil Procedure 52(a)(1), the court makes the following findings

of fact.

           J&J Sports paid for and was granted exclusive nationwide television distribution rights

to “Fight of the Century” Floyd Mayweather, Jr. v. Manny Pacquiao Championship Fight Program

(the “broadcast”), which took place on May 2, 2015 and included undercard bouts and the

entire television broadcast. (Ex. 5.) J&J Sports then entered into agreements with various

commercial entities throughout the United States and Canada allowing them to publicly

exhibit the broadcast to their patrons at a set rate depending on the maximum fire code

capacity of the establishment. (Rate Card, Ex. 4.) The rate for an establishment with a

capacity of 1–100 was $3,000. (Id.)

           On May 2, 2015, Spannraft, an investigator with Audit Masters, was investigating

Mavericks Pub and Grub, 2030 W. Howard Avenue in Milwaukee, as well as other locations

in the area to determine if any were showing the broadcast without authorization. At

approximately 9:06 p.m. Spannraft entered Mavericks. Spannraft did not pay a cover charge

or observe any advertising for the broadcast. Spannraft’s affidavit stated that she counted

fourteen televisions in the establishment, thirteen of which were showing the broadcast. (Ex.

1 at 3.) There were three big screens. (Id.) Spannraft observed words on the screen identifying

“Mayweather/Pacquiao” and saw video of Pacquiao and Mayweather arriving at the arena.

(Id. at 1.) Spannraft estimated that there were approximately sixty people in the establishment.

(Ex. 1 at 1.) At trial, Spannraft testified that she “did not physically count each person. It was


would be admitted. Defendants did not respond to any of the requests for admission. (Id. at 1–2.) Therefore, all
requests are admitted as a matter of law.

                                                       2
kind of a guesstimate.” (Trial Transcript at 5.) During cross-examination, Spannraft testified

as follows:

        Q: How did you come up with that number?
        A: It was just a brief scan. I noticed the bar itself, the physical bar was full,
           and I just, you know, kind of looked through and thought okay that’s about
           25 people, and then when we went in the back room, all of the tables were
           filled.
        Q: Okay. Could it have been less?
        A: Perhaps a few.
        Q: Maybe 10?
        A: Oh, no. It was much --
        Q: Okay. It was closer to 60?
        A: Yes.
        Q: Okay. And you’re sure of that and you’re accurate about that?
        A: Yes.

(Id. at 9.)

        Carol Peterson and Todd Peterson are the owners of Three Blondes, Inc., which owns

Mavericks, and the managers and agents of Mavericks. They intended to broadcast the event

for financial gain while avoiding payment of the commercial licensing fee. The broadcast was

received by connecting a satellite receiver to the televisions in the establishment. No one

associated with Mavericks paid the commercial rate to J&J Sports in order to show the fight.

                       ANALYSIS AND CONCLUSIONS OF LAW

        Defendants concede liability for willful violation of 47 U.S.C. § 605 and do not dispute

attorney’s fees. The only dispute is the amount of statutory damages due to J&J Sports.

        Any party aggrieved by a violation of § 605 may recover actual or statutory damages.

47 U.S.C. § 605(e)(3)(C). The amount of damages is left to the discretion of the district court.

The statute allows an award of statutory damages between $1,000 and $10,000 per violation.

47 U.S.C. § 605(e)(3)(C)(i)(II). If “the violation was committed willfully and for purposes of

direct or indirect commercial advantage or private financial gain,” the court may award


                                               3
enhanced damages of not more than $100,000 per violation. 47 U.S.C. § 605(e)(3)(C)(ii). If

“the court finds that the violator was not aware and had no reason to believe that his acts

constituted a violation of this section,” the court may reduce the damages award to as little

as $250. 47 U.S.C. § 605(e)(3)(C)(iii). A prevailing party is also entitled to attorney’s fees and

costs. 47 U.S.C. § 605(e)(3)(B)(iii).

       There is no established formula from the Seventh Circuit for calculating statutory

damages under § 605 and courts have taken a variety of approaches. Some courts have used

the number of patrons counted in the establishment as a yardstick, applying a damage award

per patron. See J&J Sports Prods., Inc. v. Arturo Cuevas Silvestre, No. 16-CV-523 (E.D. Wis. Jan.

12, 2017) (awarding damages amount of $80 per patron). Some courts have awarded a flat

sum—generally the licensing fee the defendant ought to have paid—as the base statutory

damages amount. J&J Sports Prods., Inc. v. Mojitos Mexican Grill & Bar, LLC, No. 17-C-1272,

2018 WL 1709410, at *3 (E.D. Wis. Apr. 9, 2018) (using lost licensing fee of $2200 as

statutory damages amount before applying modifier for willfulness); Kingvision Pay-Per-View,

Ltd. v. Scott E’s Pub, Inc., 146 F. Supp. 2d 955, 960–61 (E.D. Wis. 2001) (using the lost licensing

fee as a starting point for statutory damages). In general, a multiplier of between three and

five has been used in cases of willful violations. See Kingvision, 146 F. Supp. 2d at 961. To

choose a multiplier and arrive at an enhanced damage figure, courts have considered (1) the

number of violations, (2) the defendant’s unlawful monetary gains, (3) the plaintiff’s actual

damages; (4) whether the defendant advertised the event, (5) whether defendant collected a

cover charge on the night of the event, and (6) “the deterrent effect of the award, with an eye

toward imposing an award that is substantial enough to discourage future lawless conduct,

but not so severe that it seriously impairs the viability of the defendant’s business (at least for


                                                4
a first offense).” Joe Hand Prods. v. Kaczmar, No. 08–2910, 2008 WL 4776365, at *2 (N.D. Ill.

Oct. 29, 2008). Courts have also augmented the multiplier when the defendant displays the

broadcast on multiple televisions. See Kingvision, 146 F. Supp. 2d at 961 (augmenting

enhancement when defendant showed broadcast on five televisions).

       J&J Sports urges the court to follow Silvestre and apply the “per head” test, multiplying

the number of patrons present at the time by $80. (Pl.’s Post Trial Br., Docket # 30 at 2.)

Because there were approximately 60 patrons, J&J Sports suggests that the appropriate

damages award is $4,800, multiplied by three to enhance for willfulness. (Id.) However,

Defendants assert that Silvestre is distinguishable from this case because the investigator in

Silvestre performed an actual head count. (Def.’s Post Trial Br., Docket # 32 at 2.) Spannraft’s

affidavit states, and she testified, that she approximated the number of patrons present. (Ex.

1 at 1.) She testified that she did not perform a head count, and that it is possible that the

number was fewer than sixty. Defendants therefore urge the court to instead use the lost

licensing fee of $3,000, with a willfulness multiplier of three.

       I find Spannraft’s account of the number of people in the establishment largely

unhelpful. Spannraft initially did not recall how she arrived at the number sixty; when she

reread her affidavit, she stated she had not taken a physical headcount but had made “kind of

a guesstimate.” (Trial Transcript at 4–5.) Despite her testimony that she did not take a precise

headcount, she was very certain that the number could not have been as low as fifty and must

have been closer to sixty. (Id. at 9.) I have no basis on which to either credit or discredit

Spannraft’s skill at estimating the size of crowds, and by Spannraft’s own admission she made

“just a brief scan.” (Id.) In the absence of a precise head count, I decline to apply a per-head

damages award, and instead use the lost licensing fee of $3,000 as the base award.


                                                5
       Because the violation was willful, an enhancer is appropriate. Some factors favor a

lower enhancer, including that there is no evidence in the record that Defendants are repeat

violators, and they did not advertise the broadcast or charge a cover that night. However,

other factors favor a higher enhancer, including that Defendants sold food and drinks during

the broadcast and displayed the broadcast extremely prominently and purposefully in their

establishment. Spannraft counted at least thirteen televisions, including three big screens,

showing the broadcast in the three-room establishment. Spannraft’s DVD evidence shows

several of these televisions in close proximity to one another, and her affidavit describes “three

very large TVs . . . right next to each other in the back bar taking up one entire wall.” (Ex. 1

at 3.) It is clear that prominently displaying sporting events is a major part of Defendants’

business model, and that Defendants believed this event would be of particular interest to

their patrons. The degree of Defendants’ willfulness in this case is high; for deterrence

purposes, the statutory damages award should also be high. For this reason, I will impose a

multiplier of four, for an enhanced damages award of $12,000. The total damages award is

therefore $15,000.

       Section 605(e)(3)(B)(iii) also gives the court discretion to award the recovery of full

costs, including reasonable attorney’s fees, to an aggrieved party who prevails. J&J Sports

requests $3,292.50 in attorney’s fees and costs. (Docket # 31.) This amount represents 8.35

hours of work at a rate of $250 per hour and $1,205 in expenses including filing and other fees

and costs. (Id.) Defendants do not challenge the attorney’s fees sought by J&J Sports, and I

find them reasonable. Thus, I will award J&J Sports the sum of $3,292.50 in attorney’s fees

and costs.




                                                6
                                          ORDER

       NOW, THEREFORE, IT IS ORDERED that the Clerk of Court shall enter judgment

in favor of the Plaintiff and against the Defendants, in the amount of $18,292.50 for statutory

damages, attorney’s fees, and costs.

       IT IS FURTHER ORDERED that this action be and hereby is dismissed.



       Dated at Milwaukee, Wisconsin this 10th day of April, 2019.


                                                  BY THE COURT:

                                                  s/Nancy Joseph
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                              7
